--------------------------------------------------------------------------------

 
                                                                                                            Exhibiit
10.2
 

 License Agreement




This License Agreement (this "Agreement") is made as of April 20, 2007, between
George Foreman Ventures LLC ("Licensor"), on the one hand, and InStride
Ventures, LLC ("Licensee" and together with Licensor, the "Parties"), on the
other hand.
 
Section 1. Definitions.
 
1.1 The Property: The name, image, signature, and likeness of the celebrity
George Foreman (approved as herein provided).
 
1.2 The Articles: Shoes and inserts marketed to diabetics to treat and/or help
relieve the complications caused by diabetes.
 
1.3 The Territory: United States and Canada.
 
1.4 Advertising Materials: Any artwork, labeling, packaging, design, copy, text,
and other promotional or advertising material of any sort, utilizing the
Property.
 
1.5 Products: Articles manufactured and sold utilizing the Property.

 
Section 2. Grant and Services.
 
 2.1  Licensee hereby acknowledges that Licensor entered into a Trademark
License Agreement (the “Trademark License Agreement”) dated April 2, 2007 with
George Foreman Productions, Inc. and George Foreman (collectively “Foreman”) to
use the Property in connection with the manufacture, distribution, sale,
advertising, promotion and other exploitation of the Products throughout the
Territory. Licensee acknowledges and agrees that it shall have not have any
greater rights than those granted to Licensor under the Trademark License
Agreement.
 
2.2  Licensor hereby grants to Licensee the non-exclusive license during the
Term, to use the Property in connection with the manufacture, distribution,
sale, advertising, promotion and other exploitation of the Products throughout
the Territory.
 
2.3 The term hereof shall be the period commencing on the date hereof and
continuing for ten (10) years thereafter. Provided Licensor has received Five
Million Dollars ($5,000,000) in its share of Retained Revenues as provided in
Section 3 below during the initial ten (10) years, then Licensee shall have the
right to extend the term for ten (10) additional consecutive years. The "Term"
herein shall mean the initial ten (10) year period as same may be extended.
 
 

--------------------------------------------------------------------------------


 
 
Section 3. Consideration.
 
3.1 In consideration of the license granted herein, and provided Licensor is not
in material breach hereof, Licensee shall pay to Licensor sums equal to five
percent (5%) of Licensee's Retained Revenues derived from the sale of the
Products hereunder.
 
3.2 For the purposes of this Agreement, "Retained Revenues" shall mean all
monies actually received by Licensee from the sales of the Products, less all of
the following:
 

(A)  
Shipping and handling charges actually paid by Licensee, and all sales taxes,
use taxes, value added taxes, and any other non-income taxes imposed upon sales;

(B)  
refunds, credits or other allowances and/or discounts on account of return or
rejection of goods or otherwise granted in the ordinary course of business, as
actually incurred and as reserved for (“Returns”);

(C)  
uncollectible accounts due to credit card charge backs, bad checks or other
reasons an account is uncollectible, as actually incurred and as reserved for
(“Uncollectible Amounts”);

  (D)  
sales made at or below Licensee’s cost of goods for purposes of liquidation or
closeout; and

(E)  
all payments made to retailers associated with employee sales bonuses.



3.3 The reserve for Returns and Uncollectible Amounts shall initially be ten
percent (10%), and shall be adjusted (and liquidated, if applicable) at the end
of each calendar quarter to reflect actual returns and uncollectible amounts.


3.4 Licensee shall, within forty-five (45) days following the end of each
calendar quarter, starting with the quarter in which sales of the Product
commence, submit to Licensor an accounting statement covering the sales of the
Product during the preceding quarter, and Licensee shall therewith transmit to
Licensor payment of the amount due under this paragraph. Licensee agrees to keep
full and accurate books of account respecting the sales of the Product
hereunder. Licensee further gives Licensor the right, at its own expense, to
examine said books and records on prior written notice of at least fourteen (14)
days, insofar as they concern the sale of the Product hereunder and not more
often than twice in any calendar year, for the purpose of verifying the
accounting statements for no more than eight (8) accounting periods prior to
such audit. Licensor may make such examination for a particular statement only
once, and only within two (2) years after the date when Licensee sends Licensor
the accounting statement pursuant to this paragraph. All statements rendered by
Licensee to Licensor shall be binding upon Licensor and not subject to any
objection by Licensor for any reason unless specific objection in writing,
stating the basis thereof, is given to Licensee within two (2) years from the
date rendered. Failure to make specific objection within said time period shall
be deemed approval of such statement. Licensee will not have the right to bring
an action against Licensee in connection with any statement or payment hereunder
unless Licensor commences the suit within six (6) months from the date such
written objection, if any, is so given. If the examination
 
 
 
2

--------------------------------------------------------------------------------


 
 
by Licensor discloses a discrepancy of five percent (5%) or between the amount
actually paid to Licensor and the amount that should have been paid to Licensor,
then Licensee shall reimburse Licensor for the actual out-of-pocket cost of the
examination.
 
Section 4. Compliance. The Products shall be manufactured in compliance with the
following:



4.1
All requirements of the Fair Labor Standards Act, as amended (the AFLSA), and
all regulations and orders of the U.S. Department of Labor issued in accordance
thereof;




4.2
State and local laws pertaining to child labor, minimum wage and overtime
compensation; and




4.3
With respect to Products (including components thereof) manufactured outside the
United States, the wage and hour laws of the country of manufacture and without
the use of child, prison or slave labor.



Section 5.  
Representations and Warranties.



5.1 Licensor expressly represents and warrants that it has the right to grant
the rights herein granted to Licensee without violating the legal or equitable
rights of any third party.


5.2 Licensee represents and warrants that it is fully authorized to enter into
and perform this Agreement.


5.3 Licensor and Licensee agree to defend, indemnify and hold each other
harmless against any and all loss, damage and expense, including attorneys fees
and costs arising out of any claims that may be instituted against them by
reason of any breach or alleged breach of their respective warranties,
representations or agreements hereunder.  
 
5.4 The provisions of this paragraph shall survive the expiration or termination
of this Agreement.


Section 6. Termination.


6.1 If Licensee shall at any time breach any of its material obligations
hereunder and Licensee shall fail to commence to remedy such default within
thirty (30) days after written notice thereof by Licensor, then Licensor may, at
its option, terminate this Agreement and the license granted herein by notice to
that effect.


6.2 Nothing in this Agreement will be construed to require Licensee to transfer
to Licensor any trademarks and/or copyrights in the Products, Advertising
Materials and/or any artwork and/or material used in connection with the
Products, and/or any materials which were not supplied by Licensor hereunder,
and all such materials shall remain the sole property of Licensee. Excluding the
Property, any and all trademarks, trade names, slogans, designs, copyrights and
methods used in or in connection with the manufacture, sale or advertisement of
 
 
 
3

--------------------------------------------------------------------------------


 
 
the Products, shall notwithstanding the termination or expiration of this
Agreement, be and remain the sole property of Licensee.


6.3 Notwithstanding any other provision of this Agreement, the License granted
herein shall terminate if Licensee does not actively use the Property in
connection with the manufacture, distribution, sale, advertising, promotion, or
other exploitation of the Products in any period of eight (8) consecutive months
or for twenty four (24) total months (not necessarily consecutive) in the
initial ten year Term.



Section 7. Miscellaneous.
 
7.1 This Agreement may be executed in several counterparts, each of which will
be deemed an original but all of which will constitute one and the same.
 
7.2 This Agreement supersedes any and all other agreements, either oral or
written, between such parties with respect to the subject matter hereof.
 
7.3 Wherever possible, each provision hereof shall be interpreted in such manner
as to be effective and valid under applicable law, but in case any one or more
of the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such provision shall be ineffective to
the extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such invalid, illegal or
unenforceable provision or provisions or any other provisions hereof, unless
such a construction would be unreasonable.
 
7.4 Licensor agrees that during the Term of this Agreement, it shall not use,
nor shall it permit any other person/entity to use, the Property to manufacture,
promote, distribute, market, advertise and/or sell shoes and/or inserts marketed
to diabetics to help treat/relieve complications caused by diabetes.
 
7.5 This Agreement may be amended only by a written agreement executed by both
Parties.
 
7.6 This Agreement may be assigned by Licensee and will be binding upon and
shall inure to the benefit of the parties, and their respective successors and
assigns. Licensee may enter into agreement(s) with third parties to license the
rights and obligations granted to it under this Agreement.
 
7.7 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be wholly
performed therein. The Parties hereby consent to the exclusive venue and
personal jurisdiction in the Supreme Court of the State of New York or any
United States District Court within the State of New York and courts with
appellate jurisdiction therefrom.
 
7.8 Nothing contained herein shall constitute this arrangement to be employment,
a joint venture or a partnership.
 
 
 
4

--------------------------------------------------------------------------------


 
 
7.9 The failure of either Party to exercise in any respect any right provided
for herein shall not be deemed a waiver of any right hereunder. The headings of
sections and other subdivisions of this Agreement are for convenient reference
only, and shall not be used in any way to govern, limit, modify or construe this
Agreement or otherwise be given any legal effect.
 
7.10 All notices hereunder shall be in writing at the addresses below and shall
be given by certified mail, return receipt requested, or by facsimile transfer
with a confirmation copy sent by regular first class mail.
 
Licensor: c/o Jewelcor Companies, 100 North Wilkes-Barre Blvd., 4th Floor,
Wlikes-Barre, PA 18702, Attention: Richard L. Huffsmith, Esq.
 
Licensee: 100 North Wilkes-Barre Blvd., 4th Floor, Wilkes-Barre, PA 18702,
attention: Efrem Gerszberg and Jeremy Anderson.
 


 
IN WITNESS WHEREOF, the Parties have duly executed this License Agreement as of
the date set forth above.






GEORGE FOREMAN VENTURES, LLC.


By: ____________________________      
Name:__________________________       
Title:___________________________       






INSTRIDE VENTURES, LLC


By:_____________________________       
Name:___________________________       
Title:____________________________       


 
 
 
5

 
 
 
 

 

